UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 14-1679


NICOLLE CONYERS,

                Plaintiff - Appellant,

          v.

VIRGINIA HOUSING DEVELOPMENT AUTHORITY,

                Defendant - Appellee,

          and

CHRISTINE CAVANAUGH; MARK MCBRIDE; SUSAN DEWEY,

                Defendants.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   James R. Spencer, Senior
District Judge. (3:12-cv-00458-JRS)


Submitted:   October 21, 2014               Decided:   October 23, 2014


Before SHEDD, DUNCAN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Nicolle Conyers, Appellant Pro Se.       Edward M. Eakin,          III,
MCGUIREWOODS, LLP, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Nicolle      Conyers   appeals   the   district    court’s   order

denying relief on her “Motion for [Fed. R. Civ. P.] 60(b) to

Remedy Fraud on the Court” and a second Rule 60 motion.                We have

reviewed the record and find no reversible error.                Accordingly,

we affirm for the reasons stated by the district court.                Conyers

v. Va. Hous. Dev. Auth., No. 3:12-cv-00458-JRS (E.D. Va. June

24, 2014).      We dispense with oral argument because the facts and

legal    contentions     are    adequately   presented    in   the   materials

before   this    court    and   argument   would   not   aid   the   decisional

process.



                                                                       AFFIRMED




                                       2